      CASE 0:13-cv-03451-SRN-HB Document 4959 Filed 01/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


In Re: RFC and ResCap Liquidating Trust                   Court File No. 13-cv-3451 (SRN/HB)
Litigation


This document relates to:
                                                              [PROPOSED] ORDER
ResCap Liquidating Trust v. CTX Mortgage
Company, LLC, No. 14-cv-1710


        Pursuant to the parties’ Stipulation of Dismissal with Prejudice [Doc. No. 4958], IT IS

HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), case No.

14-cv-1710 is hereby dismissed with prejudice and without attorneys’ fees, costs and expenses to

any of the parties to this action.


DATED:
                                            SUSAN RICHARD NELSON
                                            United States District Judge
